
	
		I
		111th CONGRESS
		1st Session
		H. R. 385
		IN THE HOUSE OF REPRESENTATIVES
		
			January 9, 2009
			Mr. Rogers of Alabama
			 (for himself, Mr. Pascrell,
			 Mr. Cantor,
			 Mr. Campbell,
			 Mr. Aderholt,
			 Mr. Bachus,
			 Mr. Westmoreland,
			 Mr. Tiberi,
			 Mr. Bonner,
			 Mr. Davis of Alabama, and
			 Mr. McCotter) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide tax
		  incentives to consumers and lenders for the purchase of a passenger vehicle
		  during 2009.
	
	
		1.Short titleThis Act may be cited as the
			 Consumer Auto Relief Act of
			 2009 or the CAR
			 Act of 2009.
		2.Tax
			 incentives to consumers and lenders for the purchase of a passenger vehicle
			 during 2009
			(a)In
			 generalPart VII of
			 subchapter B of chapter 1 of the Internal Revenue Code of 1986 (relating to
			 additional itemized deductions for individuals) is amended by redesignating
			 section 224 as section 225 and by inserting after section 223 the following new
			 section:
				
					224.Incentives to
				consumers and lenders for the purchase of a passenger vehicle during
				2009
						(a)Deduction for
				consumer purchasesIn the
				case of an individual, there shall be allowed as a deduction an amount equal to
				the purchase price of any qualified vehicle placed in service by the taxpayer
				during the taxable year.
						(b)Dollar
				limitationsThe deduction
				allowed by subsection (a) with respect to each qualified vehicle shall not
				exceed—
							(1)$7,500 if such vehicle is placed in service
				during the 90-day period beginning on the date of the enactment of this
				section,
							(2)$5,000 if such vehicle is placed in service
				during the 90-day period beginning on the day after the period described in
				paragraph (1), and
							(3)$2,500 if such
				vehicle is placed in service after the period described in paragraph
				(2).
							(c)DefinitionsFor purposes of this section—
							(1)Qualified
				vehicle
								(A)In
				generalThe term qualified vehicle means a motor
				vehicle which is a passenger automobile or a light truck—
									(i)the
				original use of which commences with the taxpayer,
									(ii)which is acquired
				for use or lease by the taxpayer and not for resale,
									(iii)which is made by
				a manufacturer, or
									(iv)which is placed
				in service by the taxpayer on or after the date of the enactment of this
				section and before January 1, 2010.
									(B)ExceptionsSuch
				term shall not include—
									(i)property referred to in section 50(b)(1)
				(relating to property used outside the United States), or
									(ii)property of a
				character subject to the allowance for depreciation or amortization.
									(2)Motor
				vehicleThe term motor vehicle has the meaning given
				such term by section 30(c)(2).
							(3)Other
				termsThe terms passenger automobile, light
				truck, and manufacturer have the meanings given such terms
				in regulations prescribed by the Administrator of the Environmental Protection
				Agency for purposes of the administration of title II of the Clean Air Act (42
				U.S.C. 7521 et seq.).
							(d)Deduction for
				consumer loans To purchase qualified vehicles; exclusion from lender’s gross
				incomeIn the case of interest on any loan secured by a qualified
				vehicle and used by the purchaser to purchase such vehicle—
							(1)such interest shall
				not be treated as personal interest for purposes of section 163(h), and
							(2)the gross income
				of the lender shall not include 50 percent of such interest received or accrued
				on such loan during the taxable year.
							(e)Deduction for
				state and local sales taxesIn the case of a purchase of a
				qualified vehicle, there shall be allowed as a deduction the amount of general
				sales taxes (within the meaning of section 164(b)(5)) paid or incurred during
				the taxable year on such purchase.
						(f)Special
				rules
							(1)Reduction in
				basisFor purposes of this subtitle, the basis of any property
				for which a deduction is allowable under subsection (a) shall be reduced by the
				amount of the deduction so allowed.
							(2)RecaptureThe
				Secretary shall, by regulations, provide for recapturing the benefit of any
				deduction allowable under subsection (a) with respect to any property which
				ceases to be property eligible for such deduction (including recapture in the
				case of a lease period of less than the economic life of a
				vehicle).
							.
			(b)Deductions
			 allowed whether or not taxpayer itemizes other
			 deductionsSubsection (a) of section 62 of such Code is amended
			 by inserting after paragraph (21) the following new paragraph:
				
					(22)Deductions
				relating to purchase of passenger vehicle during 2009The deductions allowed by subsection (a),
				(d), and (e) of section
				224.
					.
			(c)Conforming
			 amendments
				(1)Subsection (a) of
			 section 1016 of such Code is amended by striking and at the end
			 of paragraph (36), by striking the period at the end of paragraph (37) and
			 inserting , and, and by adding at the end the following new
			 paragraph:
					
						(38)to the extent provided in section
				224(f)(1).
						.
				(2)The table of
			 sections for such part VII is amended by redesignating the item relating to
			 section 224 as relating to section 225 and by inserting after the item relating
			 to section 223 the following new item:
					
						Sec. 224. Incentives to consumers
				and lenders for the purchase of a passenger vehicle during
				2009..
					
				(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years ending on or after the date of the enactment of this Act.
			
